ITEMID: 001-102846
LANGUAGEISOCODE: ENG
RESPONDENT: SRB
BRANCH: COMMITTEE
DATE: 2011
DOCNAME: CASE OF MILOSEVIC v. SERBIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 8 - Right to respect for private and family life (Article 8-1 - Respect for correspondence)
JUDGES: András Sajó;Kristina Pardalos
TEXT: 4. The applicant was born in 1956 and lives in Niš.
5. Following the applicant's arrest in 1999 and detention in 2000, there were two sets of criminal proceedings brought against him. By 17 February 2004 the applicant was convicted for the crimes charged with.
6. On 24 November 2005, in view of all applicant's convictions and sentences, the competent domestic court imposed a single sentence (jedinstvena kazna zatvora) against the applicant. The applicant did not appeal against this judgment.
7. It would appear that the applicant served incarceration alternating between Požarevac-Zabela Correctional Institution and Niš Penitentiary.
8. The applicant's letters to the District Courts in Kraljevo and Šabac, the Supreme Court, the Public Prosecutor's Office and the Serbian Ministry of Justice, of 4 March 2004, 15 March 2004, 31 March 2004, 13 April 2004, 7 October 2004, 3 December 2004, 10 September 2005, 26 September 2005 and 25 October 2005, all bore prison stamps dated 4 March 2004 (24-2879/2004), 15 March 2004 (24-3211/2004), 1 April 2004 (24-4105/2004), 13 April 2004 (24-4557/2004), 7 October 2004 (1-713-3064/2004), 3 December 2004 (713-12568/2004), 10 September 2005 (1-713-1965/2005), 26 September 2005 (1-071-2172/2005) and 25 October 2005 (1-071-2419/2005), respectively.
9. The Supreme Court's letter of 25 March 2004, addressed to the applicant, bore the prison stamp of 31 March 2004 and registration number 1-713-4038/2004. Furthermore, the decisions of the District Court in Šabac of 25 November 2004, the Supreme Court of 8 February 2005, as well as the District Court in Kraljevo of 23 August 2005 and 24 November 2005, also bore the prison stamps dated 1 December 2004 (713-12391/2004), 18 April 2005 (713-4624/2005), 7 September 2005 (713-9801/2005) and 5 December 2005 (713-13783/2005), respectively.
10. The applicant's letter of 26 April 2004, sent to the Court, bore the prison stamp dated 26 April 2004, as well as registration number 24-5086/2004.
11. In its own letter of 22 December 2004, inter alia, the Court's Registry therefore informed the applicant in Serbian of the said stamp, assuming that he may not have been aware of it.
12. In his subsequent letter of 18 January 2005, the applicant acknowledged that his letter addressed to the Court had born the prison stamp and stated that he would like to additionally complain about the State's ongoing interference with his correspondence. This letter did not bear any prison stamp or registration number.
13. In his letter of 24 November 2005, the applicant informed the Court that, as of 1 November 2005, prisoners were allegedly allowed to send their letters without leaving them opened to be stamped by the prison authorities.
14. The relevant domestic law is set out in the Court's judgment of Stojanović v. Serbia (no. 34425/04, §§ 37-43 and 48-49, 19 May 2009).
VIOLATED_ARTICLES: 8
VIOLATED_PARAGRAPHS: 8-1
